Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 9, 16, 19, 27, 36, 76, 80-81, 83, 99, 188, 209-210, 213-214, 233-235, 238, 249, 257, 262, 294 and 296 are pending.  

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I.  Claims 1-2, 9, 16, 19, 27, 36, 76, 80, 81, 188 and 233, drawn to a fusion polypeptide comprising a compound of Formula (I) (COF1)/CRBN (cereblon)-binding polypeptide and a heterologous polypeptide, wherein the compound of Formula (I) is: 

    PNG
    media_image1.png
    595
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    258
    677
    media_image2.png
    Greyscale
and a pharmaceutical composition comprising said fusion polypeptide. 
Group II.  Claims 83 and 99, drawn to a fusion polypeptide comprising a particular first domain and a particular second domain separated by a heterologous protease cleavage site, wherein the first domain comprises a degradation domain and the second domain comprises a compound of Formula (II) (COF2)/CRBN (cereblon)-binding polypeptide and a particular heterologous polypeptide, wherein the compound of Formula (II) is 

    PNG
    media_image3.png
    137
    649
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    689
    583
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    180
    577
    media_image5.png
    Greyscale


Group III.  Claims 209-210, 213, 214 and 234, drawn to a nucleic acid molecule encoding a fusion protein polypeptide comprising a compound of Formula (I) (COF1)/CRBN (cereblon)-binding polypeptide and a heterologous polypeptide, wherein the compound of Formula (I), a vector comprising said nucleic acid molecule, a viral particle comprising said vector, a cell comprising said fusion polypeptide and a method of making said cell comprising providing a cell with a nucleic acid molecule encoding said fusion protein other than chimeric antigen receptor. 

Group IV.  Claims 235 and 238, drawn to a method of degrading a fusion polypeptide comprising a compound of Formula (I) (COF1)/CRBN (cereblon)-binding polypeptide and a heterologous polypeptide, wherein the compound of Formula (I), or a cell comprising said fusion polypeptide with COF1 and a method of regulating the expression of a fusion polypeptide comprising:
i) contacting the fusion polypeptide comprising a particular first domain and a particular second domain separated by a heterologous protease cleavage site, wherein the first domain comprises a degradation domain and the second domain comprises a compound of Formula (II) (COF2)/CRBN (cereblon)-binding polypeptide and a particular heterologous polypeptide, wherein the compound of Formula (II) or a cell comprising said fusion polypeptide with a stabilization compound, optionally wherein in the presence of the stabilization compound:
a) the degradation domain assumes a conformation more resistant to cellular degradation relative to a conformation in the absence of the stabilization compound;
b) the conformation of the fusion polypeptide is more permissive to cleavage at the heterologous protease cleavage site relative to a conformation in the absence of the stabilization compound; or
c) the expression level of the fusion polypeptide is increased by at least, e.g., 1.5-, 2-, 3-, 4-, 5-, 10-, 20-, 30-, 40-, or 50-fold, compared to the expression level of the fusion polypeptide in the absence of the stabilization.

Group V.  Claim 249, drawn to a method of making a cell comprising i) providing a cell comprising a nucleic acid molecule encoding a fusion polypeptide comprising a compound of formula 1 (COF1)/CRBN-binding polypeptide and a chimeric antigen receptor (CAR), optionally wherein the CAR comprises, in a N-terminal to C-terminal direction, an antigen binding domain, a transmembrane domain, and one or more intracellular signaling domains; and ii) contacting the cell ex vivo with COF1, optionally wherein: in the presence of COF1.

Group VI.  Claims 257 and 262, drawn to a method of treating a subject having a disease associated with expression of a particular tumor antigen. 

Group VII.  Claim 294, drawn to a method of identifying a genetic element associated with a specific biological phenotype.

Group VIII. Claim 296, drawn to a fusion polypeptide comprising a compound of Formula (III) (COF3)/CRBN (cereblon)-binding polypeptide and a heterologous polypeptide, wherein the compound of Formula (III) is 

    PNG
    media_image6.png
    555
    509
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    619
    511
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    337
    517
    media_image8.png
    Greyscale


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of a fusion polypeptide comprising a compound of Formula (I) (COF1)/CRBN (cereblon)-binding polypeptide and a heterologous polypeptide, wherein the compound of Formula (I) is: 

    PNG
    media_image9.png
    66
    203
    media_image9.png
    Greyscale
wherein X is O, R1 is C1-C6 alkyl, R2a and R2b is independently hydrogen, R3 is C1-C6 alkyl, and n is 0, this technical feature is not a special technical feature as it does not make a contribution over the prior art of WO2017044801 (published March 2017; PTO1449). 
Consistent with the search report, the WO2007044801 publication teaches a fusion polypeptide comprising a compound of Formula (I) such as lenalidomide having the structure of 

    PNG
    media_image10.png
    756
    555
    media_image10.png
    Greyscale

wherein the X is O, R1 is C1-C6 alkyl or glutarimide ring for binding to CRBN, R2a and R2b each independently hydrogen, n is 0, where lenalidomide-mediated degradation of fusion protein, e.g., IKZF-GFP comprising IKZF (Aiolos) fused to a heterologous polypeptide GFP, see p. 44, lines 10-12, FIG. 1, . 
Therefore, the technical feature that links the groups is not special, as it does not make a contribution over the prior art and unity of invention is lacking in the instant case.
Accordingly, Groups I-VIII are not so linked as to form a single general inventive concept and the restriction requirement is proper. 

Species Election

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
If Group I, III, IV, V, VI or VII is elected, the species are as follows: 
A.  a particular compound of Formula (I) comprising each and every variables X, R1, R2a, R2b, (R3)n identifiable in claims 1, 76, 
B.  a particular heterologous polypeptide identifiable in claim 188, 
C.  a particular COF1/CRBN-binding polypeptide identifiable in claim 19, 20, 36, 	D.  a particular degradation domain identifiable in claim 81.
E.  a particular intracellular protease identifiable by SEQ ID NO: in claim 99.

If Group II is elected, the species are as follows: 
A.  a particular compound of Formula (II) comprising each and every variables R1, R2a, R2b, (R10)n identifiable in claim 83.

If Group VIII is elected, the species are as follows:
A.  a particular compound of Formula (III) comprising each and every variables X1, Rx, (R1)q, y, R2, and n identifiable in claim 296.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 83, 209, 233, 234, 235, 238, 249, 257, 262, 294 and 296. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E. Kolker can be reached at 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644